internal_revenue_service 4920dal eo mandatory review commerce street dallas tx number release date uil legend org organization name address address date date date xx department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years last day to file a petition with the united_states tax_court september 20xx org address certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective february 20xx for the following reason s you are not operated exclusively for exempt purposes as specified under sec_501 you have not carried out any exempt-purpose activities since your inception in 20xx nor have you taken any meaningful actions to carry out any activities in the near future contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations attachments publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f org form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx legend org organization name co-1 company co-2 company xx date xyz state city city issue should the above named organization retain their exemption under sec_501 of the internal_revenue_code facts org was organized in october of 20xx as a non-profit corporation with the state of xyz under the name of co-1 the stated purpose of the organization in this original filing was to provide volunteer fire service to the city community in december of 20xx the organization filed amended articles of incorporation with the state changing its official name to org and its stated purpose to volunteer fire dept to service the xyz area in august of 20xx the organization amended its articles to reflect a change in its purpose to providing fire service to any city or government agency in need in august of 20xx the organization again amended its articles to include the proper clauses to meet the organizational requirements under sec_501 the organization filed an application_for exemption under lr c sec_501 in february of 20xx during the application process the irs requested the organization provide supplemental information detailing it past present and future activities the organization responded to this request by providing documentation stating we gave help to all area fire dept and we went out to people and kids to teach them how to get out of a fire and what to do and not to do based in large part on its activities and legislative support provided in revrul_74_361 the organization received a favorable determination and was granted exemption under c effective february 20xx through interviews conducted with responsible officials during the examination process it was learned that the organization has not carried out any exempt-purpose activities since its original organization in 20xx nor has it taken any meaningful actions to enable it to carry out these activities in the near future the organization does not have any formal or informal agreements to provide fire fighting or emergency services to any city or governmental agencies in xyz the organization has not conducted any significant fire safety education or instruction for the benefit of the general_public or community form 886-aev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org the organization’s membership is limited to only a few members and none of these individuals are certified fire fighters with the state of xyz nor have they received any formal fire fighting training in addition none of these individuals are qualified to provide educational or instructional training to the general_public the organization does not currently possess the required equipment necessary for carrying out fire fighting activities as a volunteer_fire_department according to information obtained from the state of xyz the organization’s application_for recognition and licensing as volunteer_fire_department was denied by the state in february of 20xx this ruling was upheld by a circuit_court decision in may of 20xx in response to an appeal filed by the organization the court ruled that although org may be organized as a private nonprofit organization it is not a volunteer_fire_department or an organized fire department it does not provide any fire services lacks any trained fire fighters and has not arrangements with any jurisdictions to provide any primary or secondary response services the organization does not maintain adequate books_and_records and was unable to produce any supporting documentation to substantiate its activities or financial transactions and throughout the examination process the officers were uncooperative with agent’s attempts to secure documentation and continuously altered facts concerning the organization’s activities during course of examination the agent was contacted by a third party who claimed to be a member of organization for months during 20xx this individual advised the agent that organization was not organized for legitimate charitable purposes but did conduct fund raising activities applied for homeland security grants and received a donated fire truck from city of city this individual also advised agent that he was contacted one of the officers of the organization regarding the examination and informed him that he was going to mislead agent by providing as little information as possible during course of examination an investigative news report was broadcast by a local fox news affiliate co-2 the report was largely based on information obtained from the same individual who previously contacted agent and claimed organization was formed for fraudulent purposes and highlighted the criminal backgrounds of the organizations’ officers the report also provided details about the recent arrest of the organization’s president who was charged with felony counts for impersonating a fire fighter and evading the police law and analysis form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that the term charitable is used in the generally accepted legal sense and includes advancement of education and lessening the burdens of government sec_1_501_c_3_-1 states that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_6001-1 states in part every organization exempt under a shall keep permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursement such organizations shall also keep such books_and_records as are required to substantiate the information required by section revrul_74_361 1974-2cb indicates that an organization organized as a nonprofit volunteer fire company whose primary activity is fire fighting and rescue work possess the necessary equipment to carry out these activities and is comprised of both employees and volunteers qualifies for exemption under sec_501 on the basis that the organization is lessening the burdens of government revrul_85_2 1985-1cb indicates that a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burdens a favorable working relationship between form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org the government and the organization is strong evidence that the organization is actually lessening the burdens of government taxpayers position the organization failed to submit an official protest or respond in any manner to the proposed revocation of its exempt status government’s position the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 above the organization was granted its favorable determination on the basis that it was properly set-up equipped and currently conducting charitable activities which lessen the burdens of government and educates the public as defined in sec_1_501_c_3_-1 above as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the organization has not conducted any meaningful exempt-purpose activities from its initial organization in 20xx to the present nor is it set-up to carry out these activities in future years the organization does not have any formal arrangements or working relationships with any governmental units to provide any fire fighting or emergency services therefore it does not meet the requirements for exemption under sec_501 as indicated in revenue rulings and referenced above the organization failed to obtain the proper licensing and recognition as a volunteer_fire_department in the state of xyz which prohibits the organization from legally conducting the activities for which its exemption is based upon the organization does not meet the required record keeping requirements set forth in lr c sec_6033 and was unable to produce any records to substantiate its exempt-purpose activities based on all facts and circumstance it appears that this organization was never organized for charitable purposes and clearly will be unable to conduct any meaning activities in the future as a volunteer_fire_department conclusions form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year petiod ended december 20xx org this organization does not meet the operational_test under sec_501 as a result we are proposing revocation of its tax exempt status effective as of february 20xx form 886-ackev department of the treasury - internal_revenue_service page -5-
